Exhibit 99.5 Dated:9thMarch, 2009 FBB - FIRST BUSINESS BANK S.A. (as Bank) - and - PARAGON SHIPPING INC. (as borrower) - and - CAMELIA NAVIGATION S.A. (as corporate guarantor) - and - ALLSEAS MARINE S.A. (as manager) FIRST SUPPLEMENTAL AGREEMENT in relation to a Credit Agreement for a revolving credit facility of up to US$30,000,000 1 THIS AGREEMENTis made this 9thday of March, 2009 made BETWEEN: (1) FBB - FIRST BUSINESS BANK S.A., a bank incorporated in the Republic of Greece with its head office at 91 Michalacopoulou Street, thens, Greece, acting, except otherwise herein provided, through its office at 62, Notara & Sotirou Dios Streets, iraeus, Greece (the “Bank”); and 2. PARAGON SHIPPING INC., a company duly incorporated under the laws of the Republic of The Marshall Islands having its registered office at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH 96960 and listed in the Nasdaq Global Select Market, as Borrower, hereinafter called the “Borrower”); and 3. CAMELIA NAVIGATION S.A., a company duly incorporated under the laws of the Republic of The Marshall Islands having its registered office at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH 96960, as corporate guarantor (hereinafter called the “Corporate Guarantor”); and 4. ALLSEAS MARINE S.A., a company duly incorporated under the laws of Liberia, having its registered office at 80, Broad Street, Monrovia, Liberia and an office established in Greece (15 Karamanli Ave., Voula, GR 166 73, Attiki) pursuant to the Greek laws 378/68, 27/75 and 814/79 (as amended) as manager (hereinafter called the “Manager”), IS SUPPLEMENTAL to a Credit Agreement dated 16th April, 2008 made between (i) the Bank, as lender, (ii) the Borrower, as borrower and (iii) the Corporate Guarantor, as corporate guarantor (the said loan agreement hereinafter called the “Principal Agreement”) on the terms and conditions of which the Bank has agreed to advance to the Borrower a secured floating interest rate revolving credit facility in the amount $30,000,000 (United States Dollars Thirty Million) (the “Loan”) for the purpose therein specified (the Principal Agreement as hereby amended and/or supplemented and as the same may hereinafter be amended and/or supplemented called the “Loan Agreement”). W H E R E A S: (A) The Borrower and the Corporate Guarantor hereby jointly and severally acknowledge and confirm that (a) the Bank has advanced to the Borrower the full amount of the Loan and (b) as the date hereof the principal amount of $27,450,000 (US Dollars twenty seven million four hundred fifty thousand)remains outstanding. (B) Pursuant to a Guarantee incorporated in Clause 13 of the Principal Agreement (the “Corporate Guarantee”) the Corporate Guarantor irrevocably and unconditionally guaranteed the punctual repayment of the Loan and interest and default interest accrued thereon and the due and timely performance of all the obligations of the Borrower under the Loan Agreement and the Security Documents executed in accordance thereto; (C) Pursuant to a Manager’s Undertaking dated 18th April 2008 executed by theManager, the Manager has subordinated any and all claims it may have against the Corporate Guarantor and/or the Vessel to the claims of the Bank hereunder and the Security Documents(the “Manager’s Undertaking”); (D) The Borrower and the Corporate Guarantor have requested the Bank to consent to: 2 (a) non compliance by the Borrower of its covenants under Clause 8.5(c) and 8.2 (c) (d) and (e) for the whole Deferral Period (as hereinafter defined); (b) the amendment of the Margin; and (e) the amendment of the Principal Agreement as set out in Clause 5 hereof, and the Bank has agreed so to do conditionally upon terms that (inter alia) the Principal Agreement shall be amended in the manner hereinafter set out. NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS: 1. Definition 1.1 Words and expressions defined in the Principal Agreement and not otherwise defined herein (including the Preamble and Recitals hereto) shall have the same meanings when used in this Agreement. “Additional Documents” means together the Cash Collateral Account Agreement and the Deed of Covenant Amendment; “Deferral Period” means a period starting on the Effective Date and terminating on the 1st January 2010; "Effective Date" means the date hereofor such earlier of later date as the Bank may agree upon which all the conditions contained in Clause 5 shall have been satisfied and this
